Citation Nr: 1809149	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  08-22 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU) as a result of service-connected disabilities, to include on an extraschedular basis, prior to May 6, 2003.

2.  Entitlement to an award of Dependents' Educational Assistance (DEA) prior to May 6, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(7).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from August 1966 to August 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and St. Petersburg, Florida.  Jurisdiction has since been transferred solely to the RO in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

In November 2006, August 2010, October 2013, and November 2016, the Board remanded this appeal for further development.  That development has been completed, and the appeal has been returned to the Board for further adjudication.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

A total disability rating based upon individual unemployability may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a total rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 
Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a total disability rating based upon individual unemployability.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

The Veteran currently has been awarded entitlement to TDIU from May 6, 2003, and he seeks entitlement to TDIU prior to May 6, 2003, based on his service-connected disorders.  See January 2018 Informal Hearing Presentation.  Prior to May 6, 2003, he is service-connected for diabetes mellitus rated as 20 percent disabling; hypertension rated as ten percent disabling; neuropathy of the left upper extremity rated as ten percent disabling; and neuropathy of the right upper extremity rated as ten percent disabling.  All of these disabilities result from a common etiology, and are therefore considered in combination for the purposes of determining TDIU.  38 C.F.R. § 4.16(a)(2).  His combined disability rating for the relevant time period is 50 percent.  See 38 C.F.R. § 4.25.  Therefore, the Veteran's combined service-connected disabilities do not render him eligible for TDIU under the scheduler percentage requirements contemplated by VA regulations.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Although the Veteran does not meet the scheduler criteria for consideration of TDIU, the Board must also consider whether referral for extraschedular consideration is warranted.  Such consideration is warranted when a veteran fails to meet the percentage requirements for eligibility for a total disability rating set forth in 38 C.F.R. § 4.16(a).  Under the extraschedular provision of 38 C.F.R. § 4.16(b), a claimant must show that he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities in order to warrant a referral to the Director, Compensation Service, for extraschedular consideration.

In this case, the record reflects that the Veteran was last employed as carpenter in June 1997.  Prior to that, he was a construction worker, an electrician, and owned a bait and tackle shop.  He completed a high school diploma.  See December 2001 Application for TDIU.

The Veteran has stated that he became unemployable because of posttraumatic stress disorder, which is not service-connected, and diabetes mellitus, which is service-connected.  Id.  The record also reflects that he became unemployable because of a low back disorder, which is also not service-connected.  See July 1999 Social Security Administration Records.  Additionally, in his May 2004 notice of disagreement, he indicated that he had become unemployable due to diabetes mellitus, and secondary conditions that included heart disease, neuropathy, and hypertension.  During a September 2007 VA examination, the examiner determined that, while the Veteran was still employable, the Veteran's diabetes mellitus and related conditions prevented him from employment as a construction worker and as an electrician, which encompasses most of his previous jobs.  In his July 2008 substantive statement, the Veteran stated that it took four years for VA to schedule him for the September 2007 VA examination.  The Board notes that he had VA examinations in 2003 and 2004, but they did not address his employability.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that there is some evidence that the Veteran was unemployable due to service-connected diabetes mellitus and related conditions prior to May 6, 2003.  Under these circumstances, the claim is remanded for referral to the Director, Compensation Service, for extraschedular consideration prior to May 6, 2003.  38 C.F.R. § 4.16(b).

The Veteran also seeks entitlement to an award of DEA prior to May 6, 2003.  This claim is inextricably intertwined with the claim for entitlement to TDIU prior to May 6, 2003.  Issues are considered to be inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, a remand for further consideration of an award of DEA prior to May 6, 2003, is also warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claim to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating for a total disability rating based upon individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(b), prior to May 6, 2003.

2.  If TDIU prior to May 6, 2003, is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board.

If TDIU prior to May 6, 2003, is granted, readjudicate the claim for entitlement to an award of Dependents' Educational Assistance (DEA) prior to May 6, 2003.  If that benefit is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

